Citation Nr: 1001075	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  99-20 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for alpha-1 antitrypsin 
deficiency.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney-
at-Law


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to December 
1968.

This matter came to the Board of Veterans' Appeals (Board) 
from an April 1999 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The appeal was 
initially denied by Board decision in May 2004.  The Veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court), and the Court vacated the May 2004 Board 
decision by Order dated in September 2005.  This matter was 
remanded in August 2006.


FINDINGS OF FACT

1.  The Veteran's alpha-1 antitrypsin deficiency is a 
congenital defect or disease.

2.  There was no increase in the severity of the Veteran's 
alpha-1 antitrypsin deficiency during his period of active 
duty service, nor was there a superimposed disorder during 
service.


CONCLUSION OF LAW

Alpha-1 antitrypsin deficiency was not incurred in or 
aggravated during the Veteran's active duty service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

Duty to Notify

In this case, VA satisfied its duties to the Veteran in a 
VCAA letter issued in May 2002.  The letter predated the 
October 2002 rating decision.  See id.  Thereafter, the 
Veteran was issued VCAA letters in March 2004 and May 2008.  
Collectively, the VCAA letters notified the Veteran of what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the claimant, and what information and evidence will be 
obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 
(Feb. 24, 2004).  Collectively, the May 2002, March 2004, and 
May 2008 letters have clearly advised the Veteran of the 
evidence necessary to substantiate his claim. 

In March 2006 and May 2008, the Veteran was provided with 
notice of the types of evidence necessary to establish a 
disability rating and the type of evidence necessary to 
establish an effective date.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Despite initial inadequate notice 
provided to the Veteran, the Board finds no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In any 
event, since the Board concludes below that the preponderance 
of the evidence is against entitlement to service connection, 
any questions as to the appropriate disability rating and 
effective date to be assigned are rendered moot. 

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of any 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

Duty to Assist

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's service treatment records and post-service medical 
records.  The Veteran's representative has suggested that 
during service the Veteran reported an injury to the back, 
that it was recorded, and over time records were misplaced.  
Such contention is without merit, however, as there is no 
indication that any portion of the Veteran's service 
treatment records are incomplete or missing.  A July 2008 VA 
formal finding determined that service records from Chanute 
Air Force Base do not exist and all procedures to obtain the 
service records were followed, to include contacting the 
National Personnel Records Center.  There is otherwise no 
indication of relevant, outstanding records which would 
support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of 
record contains an independent medical opinion completed in 
July 2009.  The examination report obtained is thorough and 
contains sufficient information to decide the issue on 
appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issue on appeal.




Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

For purposes of this case, the Board notes that congenital or 
developmental defects are not diseases or injuries in the 
meaning of applicable legislation for disability compensation 
purposes.  38 C.F.R. §§ 3.303(c), 4.9.  The disorder at issue 
is alpha-1 antitrypsin deficiency.  The Veteran has submitted 
medical literature that is clearly to the effect that this 
disorder is inherited.  All of the medical documents of 
record, including the June 1996 letter from Dr. Fallat, the 
articles submitted by the Veteran from the National Institute 
of Health (NIH) website, the January 2007 VA medical opinion, 
the November 2007 private medical opinion, and June 2009 
independent medical opinion all refer to this disability as 
an inherited deficiency.  There is no medical evidence to 
suggest otherwise.  It is therefore congenital in nature.  
VA's General Counsel has held, however, that service 
connection may be granted for diseases (but not defects) of 
congenital, developmental or familial origin if the evidence 
as a whole shows that the manifestations of the disease in 
service constituted "aggravation" of the disease within the 
meaning of applicable VA regulations.  VAOPGCPREC 82-90 (July 
18, 1990); 38 C.F.R. §§ 3.303(c), 3.306.  According to the VA 
General Counsel's opinion, however, a congenital defect can 
be subject to superimposed disease or injury, and if that 
superimposed disease or injury occurs during military 
service, service-connection may be warranted for the 
resultant disability.  VAOPGCPREC 82-90.

The Veteran has claimed aggravation and/or superimposed 
injury of his congenital alpha-1 disability as a result of 
exposure to chemicals and solvents during his period of 
service at Vandenberg Air Force Base.  He has reported that 
he was exposed to chemicals and sulfuric acid when rebuilding 
and changing the emergency battery supplies for his unit.  
The Veteran's DD Form 214 reflects that he was an electrician 
specialist during service.  

In his original August 1998 statement in support of his 
claim, the Veteran stated that he sought treatment at Chanute 
Air Force Base in Illinois as a result of aggravation of his 
alpha-1 disability.  Thereafter, at a January 2007 VA 
examination, the Veteran reported that he was "continuously 
sick" and repeatedly sought treatment during his period of 
service.  He reported that he frequently sought treatment 
with the medical corpsman for evaluation and was often sick 
every two weeks, would be well for two weeks, and the 
sickness would recur in a similar pattern.  Over and above 
the two times per year hospitalizations or sick in quarters 
assignment, he reported that during his last six months of 
service he was hospitalized for two weeks and was on light 
duty.  He reported that he was confined to the barracks the 
entire time he was stationed at Chaunte Air Force Base.  

Review of the service treatment records, however, does not 
support the Veteran's contentions regarding frequent and 
repeated medical treatment for symptoms related to his alpha-
1 disability.  In October 1965, the Veteran did seek 
treatment and the examiner's impression was an upper 
respiratory infection.  Examination of his head, eyes, ears, 
nose, and throat was negative and his chest was clear to 
percussion and auscultation.  A throat culture was taken 
which revealed alpha strep d-pneumonae.  However, service 
treatment records otherwise appear to be devoid of any 
complaints, treatment, or diagnoses related to the pulmonary 
or respiratory system.  Service treatment records document 
that the Veteran sought treatment for a variety of maladies 
in June 1965, August 1965, November 1966, April 1967, May 
1967, July 1967, December 1967, March 1968, May 1968, June 
1968, July 1968, and August 1968, and the notations do not 
contain any complaints related to a respiratory ailment.  In 
fact, the Veteran was hospitalized for 14 days from July 25, 
1968 to August 8, 1968, for a procedure related to a 
pilonidal cyst and there were no complications during his 
hospitalization and his condition at discharge was "good" 
and he was deemed "[r]eady for duty."  This is wholly 
inconsistent with the Veteran's report that he was 
hospitalized for two weeks during his last six months of 
service for symptoms related to his alpha-1 disability, and 
that he was on light duty during such six month period of 
service.  Moreover, on a Report of Medical History completed 
by the Veteran in November 1968 for separation purposes, the 
Veteran expressly denied having shortness of breath, asthma, 
or chronic cough.  He also checked the 'No' box with regard 
to the question of whether he had been refused employment or 
been unable to hold a job because of sensitivity to 
'chemicals, dust, sunlight, etc.'  Data was recorded related 
to a childhood appendectomy, pes planus, myopia, and 
pilonidal cyst, but otherwise it was noted that the Veteran 
denied "all other significant medical or surgical history."  
Likewise, on November 1968 separation examination, the 
Veteran's lungs were clinically evaluated as normal at that 
time, demonstrating that trained medical personnel were of 
the opinion that no respiratory problems were present.  This 
finding is further supported by a November 1968 chest x-ray 
which was interpreted as normal.  The examiner noted pes 
planus and hearing loss, and otherwise there was no 'history 
of significance.'  

In sum, despite the Veteran's assertions, his service 
treatment records do not support a finding of continual 
treatment for complaints of respiratory symptoms, but for an 
isolated upper respiratory infection in October 1965.  The 
Board also notes that although the Veteran now claims that he 
was continually sick with respiratory symptoms during service 
due to exposure to chemicals and sulfuric acid, on separation 
from service he voiced no complaints, specifically denied any 
respiratory symptoms, his respiratory system was clinically 
evaluated as normal, and he specifically denied any 
sensitivity to chemicals, solvents, or dust.  If the Veteran 
had been continually sick due to respiratory ailments during 
his period of service, then it seems likely that the service 
treatment records would have reflected such complaints or 
diagnoses.  These are exactly the contemporaneous records 
which one would reasonably expect such complaints to be 
documented.  The accuracy of the Veteran's current assertions 
of inservice symptomatology and treatment is therefore 
diminished.  

While the Board acknowledges and accepts that the Veteran may 
have been exposed to chemicals and solvents during service, 
the Veteran has characterized such exposure as 
"significant," "intense," and "of long duration."  The 
Board has already determined that the Veteran's contentions 
regarding his respiratory health during service is 
inconsistent with the contemporaneous service treatment 
records on file.  In view of the diminished credibility of 
the Veteran's current assertions, the Board places limited 
weight on the Veteran's reports that he experienced 
"significant," intense," and "of long duration" exposure 
to chemicals and solvents in service.  There is nothing in 
the record to support a finding of significant and intense 
chemical exposure.  Moreover, as will be discussed in detail 
below, the June 2009 independent medical examiner explained 
that sulfuric acid can cause severe injury to the lung if it 
is nebulized into the air in the form of a mist or aerosol, 
which has not been reported by the Veteran and there is no 
suspicion that any contact he may have had with sulfuric acid 
included contact with aerosols of sulfuric acid.  As detailed 
hereinabove, the Veteran claims exposure when rebuilding and 
changing emergency battery supplies for his unit, and he did 
not report contact with aerosols of sulfuric acid.  
Otherwise, the June 2009 independent medical examiner 
explained that sulfuric acid is not volatile and very few 
particles enter the air if a container is exposed to air.  
Thus, the Board assigns minimal weight to the Veteran's 
characterization of significant, intense, and of long 
duration exposure to chemicals and solvents.
 
With regard to the Veteran's contentions of exposure to 
chemicals and solvents, to include sulfuric acid, during 
service which aggravated his congenital condition, the June 
2009 independent medical examiner addressed such contention 
that exposure to sulfuric acid aggravated his alpha-1 
disability.  The examiner explained that sulfuric acid is 
very stable at room temperature, and its boiling point is 290 
degrees centigrade, almost three times the heat required to 
boil water.  This means that sulfuric acid is not volatile 
and very few particles enter the air if a container of 
sulfuric acid liquid is exposed to air.  The examiner cites 
to a publication which states that there are no specific 
reports of respiratory effects from long-term exposure to 
sulfuric acid.  The examiner explained that this statement 
reflects the chemical nature of sulfuric acid and its lack of 
toxicity if the liquid surface is simply open to air.  The 
examiner explained that sulfuric acid can cause severe injury 
to the lung if it is nebulized into the air in the form of a 
mist or aerosol.  But the examiner stated that there was no 
report of sulfuric acid aerosolization by the Veteran, no 
claim or report of a sentinel acute upper airway injury, and 
no reasonable suspicion that any contact he may have had with 
sulfuric acid included contact with aerosols of sulfuric 
acid.  The examiner opined that there was no evidence that 
there was a job-related exposure during service which 
contributed to the progression of his disease.  The examiner 
explained that smoking is the most potent factor known to 
cause disease progression, and that the Veteran appeared to 
misrepresent to other examiners his smoking history.  The 
examiner indicated that the Veteran has repeatedly reported 
that he smoked from age 13 and stopped in his 20's.  The 
examiner, however, cited to 1981 medical records which 
indicated that the Veteran had returned to smoking, and this 
occurred during his 30's.  The examiner explained that a 
greater smoking history would have been considered 
significant to any physician trying to understand his disease 
progression.  The examiner also discussed the Veteran's 
contradictory statements of the Veteran with regard to his 
frequent respiratory symptoms in service, nothing that the 
Veteran stated that he should never have been allowed to 
enter service due to his respiratory status.  The examiner 
cited to the Veteran's normal entrance examination which 
contained the Veteran's notation of "GOOD EXCELLENT" and 
his separation examination which has been detailed 
hereinabove.  The examiner found that the information 
contained within the service treatment records contradicted 
the later statements of the Veteran with regard to his health 
status and also gives against respiratory complaints during 
his service and against respiratory complaints as a factor in 
his health status at the time of discharge from service.  The 
examiner concluded that based on a review of the evidence of 
record, there was no support for the assertion that the 
Veteran's alpha-1 congenital condition was aggravated in 
service.  The Board accepts this opinion as being the most 
probative opinion pertaining to the issue at hand.  The 
opinion of the independent medical examiner leads to a 
finding that the Veteran's alpha-1 antitrypsin deficiency was 
not aggravated in service or the subject of a superimposed 
injury.  The Board accepts the independent medical examiner's 
opinion as being the most probative medical evidence on the 
subject, as such was based on a review of all historical 
records, and contains detailed rationale for the medical 
conclusions.  See Boggs v. West, 11 Vet. App. 334 (1998).  
Given the depth of the examination report, and the fact that 
the opinion was based on a review of the applicable record, 
the Board finds such opinion probative and material to the 
Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).

The Board has given consideration to the November 2007 
opinion of Robert A. Sandhaus, M.D., Ph.D., F.C.C.P, and 
while the Board finds that such explanation as to the disease 
process is credible and competent, the Board finds that the 
opinion that the Veteran's lung disease was contributed to by 
his exposure during his military service is entitled to 
limited probative weight.  

Initially, in discussing the Veteran's history, Dr. Sandhaus 
refers to the Veteran's "brief relationship" with 
cigarettes, from age 13 ending in his mid-20's.  The June 
2009 independent medical examiner, however, specifically 
referenced a 1981 medical record which reflected that the 
Veteran had returned to smoking in his 30's.  Thus, while Dr. 
Sandhaus appears to characterize at least a decade of smoking 
cigarettes as a "brief relationship" with smoking, in fact 
the record reflects that he had an approximately two decade 
relationship with smoking cigarettes.  Dr. Sandhaus 
specifically explained that cigarette smoke inhalation is a 
risk factor for developing lung disease in individuals with 
severe deficiency of alpha-1 antitrypsin.  It is clear that 
in formulating his opinion, Dr. Sandhaus did not consider the 
Veteran's entire cigarette smoking history.  Thus, coupled 
with the Veteran's admitted post-service occupational 
exposure to dust and fumes, Dr. Sandhaus failed to fully 
account for the Veteran's risk factors for developing lung 
disease.

Also, in formulating his opinion, Dr. Sandhaus refers to the 
Veteran's reports of "significant exposures to sulfuric acid 
fumes and dusts" in service.  Dr. Sandhaus also relies on 
the Veteran's reports of exposures in the military that were 
"intense and of long duration."  As discussed hereinabove, 
the Board finds such characterizations are not entitled to 
significant weight since they are not supported by the 
evidence of record, other than in the Veteran's 
uncorroborated statements.  Again, as the June 2009 
independent medical examiner explained, sulfuric acid is not 
volatile and very few particles enter the air if a container 
of sulfuric acid liquid is exposed to air.  The examiner 
cited to a publication which states that there are no 
specific reports of respiratory effects from long-term 
exposure to sulfuric acid.  The examiner explained further 
that sulfuric acid can cause severe injury to the lung if it 
is nebulized into the air in the form of a mist or aerosol, 
which has not been reported by the Veteran and there is no 
suspicion that any contact he may have had with sulfuric acid 
included contact with aerosols of sulfuric acid.  Thus, such 
reliance by Dr. Sandhaus on such statements results in an 
opinion that is entirely speculative and entitled to limited 
probative weight.  Reliance on a Veteran's statements renders 
a medical report incredible only if the Board rejects the 
statements of the Veteran.  See Kowalski v. Nicholson, 19 
Vet. App. 171 (2005) (citing Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992) for the proposition that Board may not 
disregard a medical opinion solely on the rationale that the 
medical opinion was based on a history given by the veteran); 
see also Reonal v. Brown, 5 Vet. App. 458, 460 (1993) 
(finding Board may reject medical opinion based on facts 
provided by the veteran previously found to be inaccurate); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) (finding Board is 
not bound to accept uncorroborated account of veteran's 
medical history but must assess the credibility and weight of 
the evidence provided by the veteran rejecting it).  As the 
Board rejects the Veteran's characterizations of his in-
service exposure, the Board finds Dr. Sandhaus' opinion to be 
entitled to limited probative weight, as he relied on such 
statements in formulating an opinion 

Dr. Sandhaus also explained that a lack of pulmonary 
complaints during military service does not argue against a 
significant contribution by his military exposures to later 
lung disease.  Dr. Sandhaus noted review of the Veteran's 
service treatment records, and as discussed hereinabove, such 
records are devoid of any respiratory complaints, albeit an 
upper respiratory infection in October 1965.  It is unclear 
as to the basis for Dr. Sandhaus' acceptance that the Veteran 
suffered "significant," "intense" and "of long duration" 
chemical exposure during service.  As the June 2009 
independent medical examiner duly discussed and considered, 
the service treatment records contradict the later statements 
of the Veteran with regard to his health status during 
service.  

In sum, Dr. Sandhaus, in formulating his opinion that the 
Veteran's in-service exposures likely represented one of the 
major contributing factors to his current lung disease, 
appeared to base such opinion on an incomplete medical 
history, and the Veteran's uncorroborated descriptions of 
"intense" and "of long duration" exposure.  In light of 
the above reasoning, the etiological opinion of Dr. Sandhaus 
is entitled to limited probative weight.  

The Board acknowledges the January 2007 VA examiner's 
etiological opinion that the Veteran's main exacerbating 
factor for his alpha-1 antitrypsin deficiency was the fact 
that he was a smoker from age 13 to 25.  The examiner 
acknowledged sulfuric acid exposure, but was unable to 
determine whether the exposure would be over and above any 
contribution of smoking in a congenital disease.  Such 
opinion was based on information that the Veteran was a 
smoker for a decade, rather than two decades as the medical 
evidence reflects.  The VA examiner was otherwise unable to 
determine though if there was any significant aggravation of 
the Veteran's alpha-1 antitrypsin deficiency beyond the 
natural progression of the disease due to lack of medical 
documentation.  In a March 2008 addendum opinion, the 
examiner did not have any difference of opinion but noted 
that Dr. Sandhaus had failed to mention the interaction 
between smoking and alpha-1 antitrypsin deficiency and did 
not introduce the concept of relative contributions of 
smoking versus sulfuric acid, and acknowledged that there is 
no specific confirmation of data on exposures of sulfuric 
acid in the military.  The examiner did not contest Dr. 
Sandhaus' opinion but based on the medical evidence could not 
offer an opinion without resorting to mere speculation, as 
there was only the report of the Veteran available.  The 
examiner's statement to the effect that he would not contest 
that it is at least likely as not that the Veteran had 
exacerbations of his alpha-1 antitrypsin deficiency based on 
the exposures during service is entitled to limited probative 
weight.  The examiner was unable to formulate an opinion 
without resorting to speculation, and the Board has 
specifically rejected the portions of Dr. Sandhaus' opinion 
which the VA examiner relied on in making such conclusion.  
Thus, the Board places no probative weight on such January 
2007 and March 2008 VA opinions.

The Board acknowledges the Veteran's detailed statements and 
his belief that his congenital disability was aggravated 
during his active duty service.  However, the underlying 
question in this case involves a complex medical matter and 
as a layperson the Veteran is not competent to render medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

In sum, the Board is compelled to conclude that the 
preponderance of the medical evidence is against the 
Veteran's claim.  It follows that there is not such a state 
of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.  
38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


